Pee CubiaM.
We agree with the judge below that the board of supervisors has jurisdiction to lay out cartways such as appears to have been done in this case. Cook v. Vickers, 141 N. C., 103; Barbee v. Griffin, ante, 348.
There are irregularities in the proceedings, but they are not wholly void on their face so as to subject defendant to indictment for obeying the order directed to him, and commanding him to open the cartway.
We concur with his Honor that defendant upon the special verdict and exhibits called for in it is not guilty.
Affirmed.